Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

DETAILED ACTION
Claim Objections
The following Claim(s) is/are objected to because of the following informalities: 
Claim 8, in line 1, “where the weighted tube” should read “where the ballasted fly hem acts as a weighted tube”;
Claim 9, in line 1, “where the weighted tube” should read “where the ballasted fly hem acts as a weighted tube”;
Claim 10, in line 1, “where the weighted tube” should read “where the ballasted fly hem acts as a weighted tube”;
Claim 11, in line 1, “the tube” should read “the weighted tube”;
Claim 12, in line 1, “the tube” should read “the weighted tube”.
Appropriate correction is required.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 and 15-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rickards, Jr. (US 5,319,967).
             
	 With respect to independent Claim 1, Rickards, Jr. disclose(s): A flag weight (Fig. 1) comprising: a fly hem (30 in Fig. 1), where the fly hem is weighted and flexible (42 in Fig. 1).

With respect to Claim 2, Rickards, Jr. teach(es) the flag of independent Claim 1. Rickards, Jr. further disclose(s): where the fly hem is integrally built into the flag (30 in Fig. 1).


	With respect to independent Claim 3, Rickards, Jr. disclose(s): A flag (Fig. 1) comprising: a flag or banner (10 in Fig. 1) and a flag weight (42 in Fig. 1), where the weight is an internal ballasting system comprised of a ballasted fly hem (42 in Fig. 1).

With respect to Claim 4, Rickards, Jr. teach(es) the flag of independent Claim 3. Rickards, Jr. further disclose(s): where the fly hem is weighted with a predetermined amount of ballast that acts like a keel to stabilize the flag from furling (42 in Fig. 1).
With respect to Claim 5, Rickards, Jr. teach(es) the flag of independent Claim 3. Rickards, Jr. further disclose(s): where the fly hem further incorporates a flexible ballast (42 in Fig. 1).

With respect to Claim 6, Rickards, Jr. teach(es) the flag of independent Claim 3. Rickards, Jr. further disclose(s): where the ballasted field hem is adjustable (Fig. 1).

With respect to Claim 7, Rickards, Jr. teach(es) the flag of independent Claim 3. Rickards, Jr. further disclose(s): where the flag weight is comprised of a flexible ballast (42 in Fig. 1) and a field hem (30 in Fig. 1).

With respect to Claim 8, Rickards, Jr. teach(es) the flag of independent Claim 3. Rickards, Jr. further disclose(s): where the weighted tube is segmented (22, 24 and 26 in Fig. 1).

With respect to Claim 9, Rickards, Jr. teach(es) the flag of independent Claim 3. Rickards, Jr. further disclose(s): where the weighted tube is unsegmented (Fig. 5).

With respect to Claim 10, Rickards, Jr. teach(es) the flag of independent Claim 3. Rickards, Jr. further disclose(s): where the weighted tube is selected from the group of round segmented, flat segmented, round unsegmented, and flat unsegmented (Fig. 1).

With respect to Claim 11, Rickards, Jr. teach(es) the flag of Claim 8. Rickards, Jr. further disclose(s): where the tube is adjustable (42 in Fig. 1).

With respect to Claim 12, Rickards, Jr. teach(es) the flag of Claim 9. Rickards, Jr. further disclose(s): where the tube is adjustable (42 in Fig. 1).


	With respect to independent Claim 15, Rickards, Jr. disclose(s): A flag (Fig. 1) comprising: a fly (30 in Fig. 1), the flag (10 in Fig. 1), and a weighted fly hem (42 in Fig. 1).


	With respect to independent Claim 16, Rickards, Jr. disclose(s): A flag (Fig. 1) comprised: of a flag (10 in Fig. 1) and a weighted fly hem or halyard hem (42 in Fig. 1), where the hem is adequately filled with a predetermined amount of ballast during the manufacturing process (30 in Fig. 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rickards, Jr. in view of Cunningham et al. (US 5,706,756). 
               	
	Regarding Claim 13, Rickards, Jr. disclose(s) the flag of independent Claim 1.
Rickards, Jr.  fail(s) to disclose: where the flag weight is quartz-based sand.
However, Cunningham et al. teach(es) a flag (Fig. 1) including: where the flag weight is quartz-based sand (column 2, lines 52-54). Utilizing sand allows for increased weight in providing increased stability of the flag.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Rickards, Jr., with the teachings of Cunningham et al., for the purpose of increasing stability of the flag.


                Regarding Claim 14, Rickards, Jr. disclose(s) the flag of independent Claim 1.
Rickards, Jr.  fail(s) to disclose: where the flag weight is granular material.
However, Cunningham et al. teach(es) a flag (Fig. 1) including: where the flag weight is granular material (column 2, lines 52-54). Utilizing granular material allows for increased weight in providing increased stability of the flag.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Rickards, Jr., with the teachings of Cunningham et al., for the purpose of increasing stability of the flag.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
                The following reference(s) relate to flag weight: Newell (US 1,298,550); Laird et al. (US 7,017,512 B2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239. The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice. 
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457. The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300. 
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-
9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TC/
10 August 2022

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861